DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
3.	Claims 1, 10-11 are pending. Claims 1, 10-11 are under examination on the merits.  Claim 1 is amended. Claims 5-6 are cancelled. Claims 2-4, 7-9, 12-14 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Raymond J. Chew on 12/02/2021 to amend claim 1. All the claims renumbered accordingly. 
The application has been amended as follows:
5.1	 Claim 1 (Pages 1-3/4, marked as Pages 2 of 13 to 4 of 13, claims dated 11/24/2021) has been replaced by –
1.	An electrochromic film material, comprising a high adhesive-property composition and a redox-type liquid-state electrochromic composition, and the mass ratio of the high adhesive-property composition to the redox-type liquid-state electrochromic composition is 1:0.01-50;

 1-60 parts by weight of a resin to weight of the high adhesive-property composition, wherein the resin comprises an acrylate resin, a polyurethane resin, a polyester resin or an epoxy resin:
 0.01-50 parts by weight of a monomer to weight of the high adhesive-property composition, wherein the monomer comprises an acrylic monomer, an acrylate monomer, a vinyl monomer, an epoxy monomer or an epoxy acrylate monomer; 
0.01-50 parts by weight of a crosslinking agent to weight of the high adhesive-property composition, wherein the crosslinking agent comprises a polyfunctional functional monomer;
0.001-5 parts by weight of an initiator to weight of the high adhesive-property composition, wherein the initiator comprises a photo initiator or a thermal initiator, and 
0.001-0.01 parts by weight of a spacer to weight of the high adhesive-property composition, wherein the spacer comprises rigid microbeads between 10 microns to 100 microns in diameter to control the distance between two conductive substances;
 the redox-type liquid-state electrochromic composition comprises the following components in parts by weight, 
0.01-10 parts by weight of an electrochromic material to weight of the redox-type liquid-state electrochromic composition, wherein the electrochromic material comprises an electrochromic material a high organic molecule, small organic molecule, and a metal oxide or metal complex; 
0.01-10 parts by weight of an ion storage material to weight of the redox-type liquid-state electrochromic composition, wherein the ion storage material comprises a compound selected from the group consisting of vanadium pentoxide, tungsten oxide, cerium oxide, indium tin oxide, Prussian blue, polyaniline, triphenylamine, phenazine and viologen;

 the liquid conductive medium comprises a liquid organic solvent, an ionic liquid or a gel-like crosslinked polymer material;
 the electrolyte salt is selected from at least one of lithium perchlorate, lithium hexafluorophosphate, lithium tetrafluorophosphate, lithtum bis(oxalate)borate, lithium diimine, and lithium bis(trifluoromethylsulfonyl)imide;
 the high organic molecule electrochromic material is selected from at least one of polythiophene, polypyrrole, and polyaniline;
 the small organic molecule electrochromic material is selected from one of viologen compounds, triphenylamine, triphenylamine derivatives, carbazole, carbazole derivatives, anthraquinone, anthraquinone derivatives, phenothiazine and phenothiazine derivatives;
 the metal oxide electrochromic material is a transition metal oxide selected from vanadium pentoxide, tungsten oxide, cerium oxide and indium tin oxide; and 
the metal complex is selected from one of Prussian blue, Prussian black, Prussian white, Prussian green, and nitrosyl oxygen-containing molybdenum complexes.–

Allowable Subject Matter
6.	Claims 1, 10-11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Cliff et al. (US Pub. No. 2010/0253994 A1, hereinafter “”994”). 
 “994 teaches an electrochromic film material, characterized in that its raw material components comprise a high adhesive-property composition (i.e., a binder polymer) and a 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed electrochromic film material, comprising a high adhesive-property composition and a redox-type liquid-state electrochromic composition, and the mass ratio of the high adhesive-property composition to the redox-type liquid-state electrochromic composition is 1:0.01-50, the high adhesive-property composition comprises following components in parts by weight, 1-60 parts by weight of a resin to weight of the high adhesive-property composition, wherein the resin comprises an acrylate resin, a polyurethane resin, a polyester resin or an epoxy resin, 0.01-50 parts by weight of a monomer to weight of the high adhesive-property composition, wherein the monomer comprises an acrylic monomer, an acrylate monomer, a vinyl monomer, an epoxy monomer or an epoxy acrylate monomer, 0.01-50 parts by weight of a crosslinking agent to weight of the high adhesive-property composition, wherein the crosslinking agent comprises a polyfunctional functional monomer, 0.001-5 parts by weight of an initiator to weight of the high adhesive-property composition, wherein the initiator comprises a photo initiator or a thermal initiator, and 0.001-0.01 parts by weight of a spacer to weight of the high adhesive-property 
0.01-10 parts by weight of an electrochromic material to weight of the redox-type liquid-state electrochromic composition, wherein the electrochromic material comprises an electrochromic material a high organic molecule, small organic molecule, and a metal oxide or metal complex, 
0.01-10 parts by weight of an ion storage material to weight of the redox-type liquid-state electrochromic composition, wherein the ion storage material comprises a compound selected from the group consisting of vanadium pentoxide, tungsten oxide, cerium oxide, indium tin oxide, Prussian blue, polyaniline, triphenylamine, phenazine or viologen, and 50.01-102.5 parts by weight of a liquid electrolyte material to weight of the redox-type liquid-state electrochromic composition, wherein the liquid electrolyte material consists of 50-99 parts by weight of a liquid conductive medium to weight of the liquid electrolyte material and 0.1-3.5 parts by weight of an electrolyte salt to weight of the liquid electrolyte material, the liquid conductive medium comprises a liquid organic solvent, an ionic liquid or a gel-like crosslinked polymer material, the electrolyte salt is selected from at least one of lithium perchlorate, lithium hexafluorophosphate, lithium tetrafluorophosphate, lithtum bis(oxalate)borate, lithium diimine, and lithium bis(trifluoromethylsulfonyl)imide, the high organic molecule electrochromic material is selected from at least one of polythiophene, polypyrrole, and polyaniline, the small organic molecule electrochromic material is selected from one of viologen compounds, triphenylamine, triphenylamine derivatives, carbazole, carbazole derivatives, anthraquinone, anthraquinone derivatives, phenothiazine and phenothiazine derivatives, the metal oxide electrochromic material is a transition metal oxide selected from vanadium pentoxide, tungsten oxide, cerium oxide and indium tin oxide, and the metal complex is selected from one of Prussian blue, Prussian black, Prussian white, Prussian green, and nitrosyl oxygen-containing molybdenum complexes.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
12/02/2021